     Case 2:18-mj-00152-EFB Document 150-1 Filed 05/16/19 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Tel: 916-498-5700/Fax: 916-498-5710
6    Attorneys for
     OMAR AMEEN
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     IN THE MATTER OF THE                            )   Case No. 2:18-mj-152 EFB
11   EXTRADITION OF OMAR                             )
     ABDULSATTAR AMEEN TO THE                        )   AFFIDAVIT IN SUPPORT OF REQUEST FOR
12   REPUBLIC OF IRAQ,                               )   SUBPOENA FOR DEFENSE WITNESSES
                                                     )   UNDER 18 U.S.C. § 3191 and MOTION FOR
13                                                   )   LIMITED RECONSIDERATION OF MOTION
                                                         TO COMPEL
14
                                                         Judge: Hon. Edmund F. Brennan
15
16
             I, Rachelle Barbour, do declare the following:
17
         1. I am an Assistant Federal Defender appointed to represent Mr. Ameen in this case since
18
            August 16, 2018.
19
         2. Person 5 is the pseudonym for the purported eyewitness who claims to have seen Mr.
20
            Ameen shoot the victim in Rawah, Iraq, on June 22, 2014. Person 5 allegedly testified to
21          the Iraqi court on April 15, 2014, and purportedly signed three documents in the original
            Iraqi Extradition Packet on that day. Those signatures have been marked as Exhibit 42.1,
22
            and are being attached (under seal) to this Affidavit as 42.1-A, 42.1-B, and 42.1-C, for
23          clarity. Exhibit 42.1-A is the signature on the first page of the witness’s signed statement
            to the Iraqi court. Exhibit 42.1-B is the signature on the second page of the witness’s
24
            signed statement to the Iraqi court. Exhibit 42.1-C is on a different page, which purports
25          to be signed on the same date, and is titled “Identification Record.”
26       3. Person 5’s purported statement from September 2017 is marked as Exhibit 42, and
27          attached (under seal) to this Affidavit.

28       4. The statement at Exhibit 42 was produced to the defense on May 10, 2019, despite
            having been requested on August 31, 2018. On that date, defense counsel made a

                                                           1
     Affidavit of Defense Counsel (Defense Witnesses) – US v. Ameen
     Case 2:18-mj-00152-EFB Document 150-1 Filed 05/16/19 Page 2 of 3


1            specific request to Government counsel for prior statements by Person 5. The defense
             specifically requested “[o]ther statements by the ‘eyewitness,’” for the following reason:
2
             “since the FBI interviewed [Person 5] in October 2017 and the Iraq statement isn’t until
3            4/15/18, we’re figuring that there are earlier statements taken by local Iraq authorities that
             were provided to the FBI. . . .” Government counsel unambiguously responded, “No
4
             other eyewitness statements,” on September 4, 2018, and “There are none” on September
5            5, 2018. Last Friday, the Government produced Exhibit 42, as well as a purported
             statement of Witness A (Exhibit 43). The Government acknowledged to the defense that
6
             the FBI has had these statements since September 2017.
7
         5. Witness A’s purported statement from September 2017 is marked at Exhibit 43, and
8           attached (under seal) to this Affidavit. Even a layperson can look at this signature and see
9           that Exhibit 42 and Exhibit 43 bear the same signature, although they claim to be by two
            different witnesses. Similarly, a layperson can look at the signature in Exhibit 42, and see
10          that it does not match the signatures on Exhibits 42.1-A, 42.1-B, and 42.1-C, and that the
11          signatures on 42.1-C, does not match the other ones in the Extradition Packet. The
            defense is in the process of hiring a handwriting expert to view the documents, including
12          the originals if available, and provide an opinion about the signatures.
13
         6. Witness A provided a handwritten statement directly to the defense team. It is marked at
14          Exhibit 34, and a redacted version is attached to this filing. (An unredacted version has
15          been provided to the Court and Government previously). Witness A’s known signature –
            provided to the defense team on his/her handwritten statement – does not match his/her
16          purported signatures on Exhibit 43. It also does not match his/her purported signatures
17          from the original Arabic Extradition Packet, which are marked as Exhibit 43.1, and being
            provided to the Court attached to this affidavit as Exhibits 43.1-A and 43.1-B (under seal)
18          for ease of reference.
19
         7. It is critical to have explanatory evidence regarding who actually gave statements to the
20          Iraqi court, who actually spoke with the FBI on October 23, 2017, and the provenance of
21          statements from September 2017 (Exhibits 42 and 43) that match none of the witness’s
            statements from the Extradition Packet and appear to be complete forgeries. This is
22          especially true given the compelling evidence that Mr. Ameen was not in Rawah, Iraq, at
23          the time of the offense. Moreover, the Government has conceded in its filing at
            Document 6, page 21, footnote 6, that an Iraqi witness provided a forged official
24          document to an FBI Special Agent, who then interviewed two other Iraqi witnesses who
25          disclosed the forgery.

26       8. The Government has indicated that one FBI Special Agent (FBI Special Agent 1 on the
            Witness List) obtained Person 5’s handwritten statement in September 2017, interviewed
27
            Person 5 on October 23, 2017, and wrote a follow up 302 regarding Person 5’s interview
28          in May 2018. The Government has indicated that a second FBI Special Agent (FBI
            Special Agent 2) also interviewed Person 5 on October 23, 2017. The Government has

                                                           2
     Affidavit of Defense Counsel (Defense Witnesses) – US v. Ameen
     Case 2:18-mj-00152-EFB Document 150-1 Filed 05/16/19 Page 3 of 3


1            indicated that FBI Special Agent 3 obtained a forged document from an Iraqi witness and
             investigated that forged document by speaking with two Iraqi witnesses who revealed the
2
             forgery.
3
         9. FBI Special Agent 1 has also been identified to the defense as being the agent who
4           drafted the delayed identification report on May 24, 2018, about a procedure engaged in
5           with Person 5 in October 2017. The extradition packet contains photographs of other
            suspects that are dated May 22, 2018, but were supposedly shown to Person 5 on April
6           15, 2018. Further, the signature of Person 5 on the identification report in the extradition
7           packet does not match other signatures imputed to him/her.

8        10. The defense requests Court authorization to call these Special Agents as explanatory
             witnesses, and requests that the Court compel the Government to provide the defense the
9
             names of these witnesses, so that the defense may properly subpoena them and comply
10           with Department of Justice regulations regarding the testimony of its employees.
11       11. Should the Court require additional information, I request leave to supplement this
12           affidavit.

13       I affirm that the above is true and correct to the best of my personal knowledge.
14
     DATED: May 16, 2019, in Sacramento, California.
15
16                                                     /s/ Rachelle Barbour
                                                       RACHELLE BARBOUR
17
18
19
20
21
22
23
24
25
26
27
28


                                                           3
     Affidavit of Defense Counsel (Defense Witnesses) – US v. Ameen
